Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 1 of 10 Page ID #:139



    f■
    ~~
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11      Nintendo of America, Inc.,                  Case No.: CV 19-7818-CBM-RAO(x)
  12             Plaintiff,                          ORDER RE: DEFENDANT'S
          v.
  13                                                 PRETRIAL MOTION TO DISMISS
          Matthew Storman,
  14
                 Defendant.
  15
  16
  17           The matter before the Court is Defendant Matthew Storman's "Pretrial
  18     Motion to Dismiss." (Dkt. No. 25.)
  19                                   I.     BACKGROUND
  20           This action arises from Defendant's alleged copying, distribution,
  21     reproduction, and offering of copies of Plaintiffls copyrighted video games
  22     through a website owned and operated by Defendant. Plaintiff Nintendo of
  23     America Inc.'s ("Plaintiff's") Complaint asserts three causes of action: (1)
  24     copyright infringement, 17 U.S.C. § 501; (2) federal trademark infringement and
  25     unfair competition, 15 U.S.C. §§ 1114, 1125(a); and (3) Unfair Competition, Cal.
  26     Bus. &Prof. Code § 17200. Defendant moves to dismiss the Complaint for
  27     failure to state a claim, lack of personal and subject matter jurisdiction, improper
  28     venue, insufficient service of process, and failure to join a party.

                                                     1
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 2 of 10 Page ID #:140



    1                          II.    STATEMENT OF THE LAW
   2    A.     Failure To State a Claim
   3           A court may dismiss a complaint for "failure to state a claim upon which
   4    relief can be granted" pursuant to Federal Rule of Civil Procedure 12(b)(6).
   5    Dismissal of a complaint pursuant to Rule 12(b)(6) can be based on either a lack
   6    of a cognizable legal theory or the absence of sufficient facts alleged under a
   7    cognizable legal theory. Balistreri v. Pacifica Police Dept,901 F.2d 696,699
   8 (9th Cir. 1990). To survive a Rule 12(b)(6) motion to dismiss, the complaint
   9 "must contain sufficient factual matter, accepted as true, to `state a claim to relief
  10    that is plausible on its face."' Ashcroft v. Igbal, 556 U.S. 662,663,(2009)
  1 1 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570(2007)). A formulaic
  12    recitation ofthe elements of a cause of action will not suffice and factual
  13    allegations "must be enough to raise a right to relief above the speculative level."
  14    Twombly, 550 U.S. at 555. The court accept as true all well-pleaded allegations of
  15    material fact and construes them in a light most favorable to the non-moving
  16    party. Manzarek v. St. Paul Fire &Marine Ins. Co., 519 F.3d 1025, 1031-32(9th
  17    Cir. 2008).
  18    B.    Personal Jurisdiction
  19          Federal Rule of Civil Procedure 12(b)(2) allows a court to dismiss a
  20    complaint for lack of personal jurisdiction. "For a court to exercise personal
  21    jurisdiction over a nonresident defendant, that defendant must have at least
  22    `minimum contacts' with the relevant forum such that the exercise ofjurisdiction
  23    `does not offend traditional notions of fair play and substantial justice."'
  24    Schwarzenegger, 374 F.3d at 801 (quoting Intl Shoe Co. v. Washington, 326 U.S.
  25    310, 316(1945)(internal quotation marks omitted)); see also Walden v. Fiore,
  26    134 S.Ct. 1115, 1121 (2014). "Where a defendant moves to dismiss a complaint
  27    for lack of personal jurisdiction, the plaintiff bears the burden of demonstrating
  28    that jurisdiction is appropriate." Id. at 800. To show personal jurisdiction, "[t]he

                                                  2
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 3 of 10 Page ID #:141



    1   plaintiff need only make a prima facie showing ofjurisdictional facts." Id. The
   2    plaintiff cannot "simply rest on the bare allegations of its complaint," but
   3    uncontroverted allegations in the complaint will be taken as true. Id.
   4    C.     Subject Matter Jurisdiction
   5           On a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction,
   6    the party asserting jurisdiction bears the burden of proofjurisdiction exists. Sopak
   7    v. Northern Mountain Helicopter Serv., 52 F.3d 817, 818(9th Cir. 1995). Where
   8    the Rule 12(b)(1) motion attacks the complaint on its face, the court considers the
   9    complaint's allegations to be true, and draws all reasonable inferences in the
   10   plaintiff's favor. Doe v. Holy See, 557 F.3d 1066, 1073 (9th Cir. 2009)(citation
  11    omitted). Where the Rule 12(b)(1) motion challenges the substance of
  12    jurisdictional allegations, the court does not presume the factual allegations to be
  13    true, and may consider evidence such as affidavits and testimony to resolve factual
  14    disputes regarding jurisdiction. McCarthy v. United States, 850 F.2d 558,560
  15 (9th Cir. 1988).
  16    D.    Improper Venue
  17          A defendant may move to dismiss a complaint based on improper venue.
  18    Fed. R. Civ. P. 12(b)(3). On a Rule 12(b)(3) motion to dismiss,"the pleadings
  19    need not be accepted as true, and the court may consider facts outside ofthe
  20    pleadings." Murphy v. Schneider Nat'l, Inc., 362 F.3d 1133, 1137(9th Cir. 2004)
  21 (citations omitted). Plaintiff bears the burden of showing that venue is proper.
  22    See Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496(9th Cir.
  23    1979). "Whether venue is `wrong' or `improper' depends exclusively on whether
  24    the court in which the case was brought satisfies the requirements of federal venue
  25    laws." Atl. Marine Const. Co. v. U.S. Dist. Courtfor W. Dist. ofTexas, 571 U.S.
  26    49, 55 (2013). Therefore,"[t]his question—whether venue is `wrong' or
  27    `improper'—is generally governed by 28 U.S.C. § 1391." Id.; see also 28 U.S.C.
  28    § 1391(a).
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 4 of 10 Page ID #:142



    1 I~ E.   Insufficient Service of Process
    2          A Rule 12(b)(5) motion is the proper vehicle for challenging "insufficient
    3   service of process." Fed. R. Civ. Proc. 12(b)(5). Service of process is a
   4    prerequisite for personal jurisdiction over a defendant. See .Iackson v. Hayakawa,
   5    682 F.2d 1344, 1347(9th Cir. 1982). "Neither actual notice, nor simply naming
   6    the person in the caption of the complaint, will subject defendants to personal
   7    jurisdiction if service was not made in substantial compliance with Rule 4." Id. at
   8    1347(internal citations omitted). "Once service is challenged,[Plaintiff) bears]
   9    the burden of establishing that service was valid." Brockmeyer v. May, 383 F.3d
   10   798, 801 (9th Cir. 2004).
   11   F.    Failure To Join an Indispensable Party
   12         Federal Rule of Civil Procedure 12(b)(7) permits a party to file a motion to
  13    dismiss for failure to join a party as required under Rule 19.' If"a person who is
  14    required to be joined if feasible cannot be joined, the court must determine
  15    whether, in equity and good conscience, the action should proceed among the
  16    existing parties or should be dismissed." Fed. R. Civ. Proc. 19(b).
  17                                   III.   DISCUSSION
  18    A.    Failure To State a Claim
  19          To state a claim for copyright infringement, Plaintiff must plausibly allege
  20
        1 Rule 19(a) provides:
  21
              A person who is subject to service of process and whose joinder will not
  22          deprive the court of subject-matter jurisdiction must be joined as a party if:
             (A)in that person's absence, the court cannot accord complete relief among
  23          existing parties; or
  24         (B)that person claims an interest relating to the subject ofthe action and is
              so situated that disposing ofthe action in the person's absence may:
  25               (i) as a practical matter impair or impede the person's ability to
                     protect the interest; or
  26
                   (i~i) leave an existing party subject to a substantial risk of incurring
  27                 double, multiple, or otherwise inconsistent obligations because of"the
                     interest.
  28    Fed. R. Civ. Proc. 19(a)(1).

                                                 4
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 5 of 10 Page ID #:143



    1   two elements:(1)that [it] owns a valid copyright in [the Subject Work], and(2)
   2    that [Defendant] copied protected aspects of[the Subject Work]'s expression."2
   3    Malibu Textiles, Inc. v. Label Lane Intl, Inc., 922 F.3d 946,951 (9th Cir. 2019)
   4 (citing Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117(9th Cir. 2018)). Defendant
   5    argues Plaintiff has not adequately pled the first element re: ownership because the
   6    Complaint does not allege "ownership of copies" and "[flails to identify essential
   7    owners of copies." However,the Complaint adequately alleges ownership by
   8    alleging Plaintiff holds registered copyrights for the subject works and identifying
   9    the copyright registration number and date for those works. (See Compl. ¶¶ 17,
   10   41; id. Ex. A.) See Roney v. Miller, 705 F. App'x 670(9th Cir. 2017). Moreover,
   11   Plaintiff has sufficiently alleged ownership ofthe copies ofthe copyrighted works
   12   by alleging Plaintiff holds registered copyrights for the original works that were
   13   copied. See 17 U.S.C. § 106(1)-(2)(the owner of copyright "has the exclusive
   14   rights to ...reproduce the copyrighted work in copies [and] to prepare derivative
  15    works based upon the copyrighted work").
  16          Defendant also argues the Complaint fails to state a claim for copyright
  17    infringement because the Complaint does "not include any required DMCA
  18    [Digital Millennium Copyright Act] violation" since Defendant is a service
  19    provider and therefore immune from liability pursuant to the DMCA's safe harbor
  20    provisions. The DMCA's safe harbors provide protection for service providers
  21    from liability for copyright infringement for:(1)transitory digital network
  22    communications;(2)system caching;(3)information residing on systems or
  23    networks at the direction of users; and(4)information location tools. 17 U.S.C. §
  24    512; Ellison v. Robertson, 357 F.3d 1072, 1076-77(9th Cir. 2004). The DMCA's
  25
  26    2 Defendant does not contend Plaintiff fails to adequately allege the second
        element for copyright infringement regarding copying protected aspects ofthe
  27    works' expression, and the Court finds the Complaint states sufficient facts as to
        that element. See Comp1. 28, 42-43.) See Roney, 705 F. App'x at 670• Atari
  28    Games Corp. v. Nintendo o~¶Am. Inc., 975 F.2d 832, 840-41 (Fed. Cir. 192).

                                                 5
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 6 of 10 Page ID #:144



    1   safe harbors are affirmative defenses3 and not relevant to whether Plaintiff has
   2    adequately pled a claim for copyright infringement. Moreover, the DMCA
   3    defines a service provider as "an entity offering the transmission, routing, or
   4    providing of connections for digital online communications, between or among
   5    points specified by a user, of material ofthe user's choosing, without modification
   6    to the content ofthe material as sent or received." 17 U.S.C. § 512(k).
   7    Furthermore, the DMCA's safe harbors for protection from liability for copyright
   8    infringement only apply if the service provider "has adopted and reasonably
   9    implemented, and informs subscribers and account holders ofthe service
   10   provider's system or network of, a policy that provides for the termination in
  11    appropriate circumstances of subscribers and account holders of the service
   12   provider's system or network who are repeat infringers;" and "accommodates and
  13    does not interfere with standard technical measures." 17 U.S.C. § 512(i).
  14    Therefore, the Court would be required to look beyond the pleadings to determine
  15    whether Defendant is a service provider who satisfies the statutory requirements
  16    for protection pursuant to the DMCA's safe harbors, which is improper on a Rule
  17    12(b)(6) motion to dismiss. Tellabs, Inc. v. Makor Issues &Rights, Ltd., 551 U.S.
  18    308, 322(2007).4
  19          Accordingly, the Court denies Defendant's motion to dismiss for failure to
  20    state a claim pursuant to Rule 12(b)(6).5
  21    B.    Personal Jurisdiction
  22          Defendant argues this Court lacks personal jurisdiction over Defendant
  23    because:(1)he "not an individual ...but rather an SP [Service Provider]...who
  24    is not part of the required forum";(2)"SP is protected under DMCA,and potential
  25
        3 See Columbia Pictures Indus., Inc. v. Fung, 710 F.3d 1020, 1039(9th Cir. 2013).
  26
        4 See, e.g., Branca v. Mann,2011 WL 13218028, at *2(C.D. Cal. A r. 19, 2011);
  27    Williams v. Scribd, Inc., 2010 WL 10090006, at *4(S.D. Cal. June ~3, 2010).
        5 Defendant does not argue Plaintiff fails to state a claim for trademark
  28    infringement or unfair competition.
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 7 of 10 Page ID #:145



    1   involvement of international actors" such as Plaintiff who is a German company;
   2    and (3)"Plaintiff may have violated Defendant's privacy rights or by using
   3    unlawful means [sic]."
   4          Whether the DMCA's safe harbor provisions apply, whether Plaintiff is a
   5    German company, and whether Plaintiff may have violated Defendant's privacy
   6    rights or used unlawful means is not relevant in determining whether there is
   7    personal jurisdiction over Defendant. Moreover, the Court cannot determine
   8    whether the DMCA's safe harbor provisions apply to Defendant at this stage
   9    because there is no evidence before the Court regarding whether Defendant is a
   10   service provider who satisfies the statutory requirements for protection pursuant to
   11   the DMCA's safe harbors.6 Even assuming the DMCA's safe harbor provisions
   12   apply to Defendant, those safe harbors would not protect Defendant from liability
  13    as to Plaintiff's trademark infringement and unfair competition claims. See 17
  14    U.S.C. § 512(providing four safe harbors for liability for "copyright
  15    infringement"); Williams v. Life's Rad, 2010 WL 5481762, at *3(N.D. Cal. May
  16    12, 2010).
  17          Here, the Complaint alleges "[t]his Court has personal jurisdiction over
  18    defendant Storman, who resides in the Central District of California" and "a
  19    substantial part ofthe infringing acts occurred in this District." (Compl. ¶¶ 9, 10.)
  20    In his Motion to Dismiss, Defendant provided an address in Covina, California,
  21    which is the address ofrecord listed for Defendant in this action. Therefore, there
  22    is no evidence demonstrating this Court lacks personal jurisdiction over
  23    Defendant. Accordingly, the Court denies Defendant's motion to dismiss for lack
  24    of personal jurisdiction pursuant to Rule 12(b)(2).
  25    C.    Subject Matter Jurisdiction
  26          Defendant argues the Court lacks subject matter jurisdiction over this matter
  27
  28    6 See Branca,2011 WL 13218028, at *2.

                                                 7
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 8 of 10 Page ID #:146



    1   "because of liability immunity" pursuant to the DMCA's safe harbors,"proof
   2    ownership of copies has not been claimed," and Plaintiff is a Japanese or German
   3    company. The DMCA's safe harbors, proof of ownership of copies, and whether
   4    Plaintiff is a foreign company are irrelevant to whether the Court has subject
   5    matter jurisdiction over this action. Moreover, as discussed supra, the Court
   6    cannot determine at this stage whether the DMCA's safe harbor provisions apply
   7    and Plaintiff sufficiently alleges ownership. Accordingly, the Court denies
   8    Defendant's motion to dismiss for lack of subject matter jurisdiction pursuant to
   9    Rule 12(b)(1).
   10   D.    Improper Venue
   11         Defendant contends venue is improper because "[o]wners of copies may be
  12    international" and "the Plaintiff is a German or Japanese company." However,
  13    whether "owners of copies may be international" and whether Plaintiff is an
  14    international company is irrelevant in determining whether venue is proper. See
  15    28 U.S.C. § 1391.
  16          Here, the Complaint alleges venue is proper in this district because
  17    Defendant "resides in the federal judicial district ofthe Central District of
  18    California and a substantial part of the infringing acts occurred in this District."
  19 (Compl. ¶ 10.) Defendant does not argue nor provide any evidence demonstrating
  20    he does not reside in this district or that the alleged infringing acts did not occur in
  21    this district. As discussed supra, Defendant provided an address within this
  22    district in his Motion to Dismiss, which is the address ofrecord for Defendant in
  23    this action. Therefore, there is no indication venue is improper here.
  24    Accordingly, the Court denies Defendant's motion to dismiss based on improper
  25    venue pursuant to Rule 12(b)(3).
  26
  27     The Complaint alleges Plaintiff is a Washington corporation with its
        headquarters and principal place of business in Redmond, Washington. (Compl. ¶
  28    2.)

                                                   8
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 9 of 10 Page ID #:147



    1 ~ E.    Insufficient Service of Process
    2         Defendant argues service was "insufficient because it does not timely serve,
    3   essential actors, such as owners of copies, supplies [sic], distributors, and
   4    copyright owners." As discussed supra, Plaintiff sufficiently alleges ownership,
   5    and "the owner of copyright ...has the exclusive rights to ...reproduce the
   6    copyrighted work in copies [and] to prepare derivative works based upon the
   7    copyrighted work." 17 U.S.C. § 106(1)-(2). Moreover, Defendant fails to identify
   8 ~ any authority requiring Plaintiff to serve suppliers and distributors. Defendant
   9    also contends there was "insufficient process""because [process] is not based on
   10   DMCA violations." The DMCA is irrelevant to service of process, and in any
   11   event the Court cannot make a determination at this stage as to whether the
  12    DMCA safe harbors apply.
  13          Here, Plaintiff filed a proof of service of the summons and complaint on
  14    Defendant on September 12, 2019(Dkt. No. 13). Accordingly, the Court denies
  15    Defendant's motion to dismiss based on insufficient service of process pursuant to
  16    Rule 12(b)(5).
  17    F.    Failure To Join an Indispensable Party
  18          Defendant argues Plaintiff has "failed to join the true and essential owners
  19    of copies known only to Plaintiff, or unknown." As discussed supra, Plaintiff
  20    sufficiently alleges ownership and "the owner of copyright ...has the exclusive
  21    rights to ...reproduce the copyrighted work in copies [and] to prepare derivative
  22    works based upon the copyrighted work." 17 U.S.C. § 106(1)-(2). Therefore,
  23    Defendant fails to demonstrate there are persons subject to service of process
  24    which, in their absence, would prevent the Court from providing complete relief
  25    among the existing parties or persons claiming an interest in the subject ofthis
  26    action. See Fed. R. Civ. Proc. 19. Accordingly, the Court denies Defendant's
  27    motion to dismiss based on failure to join an indispensable party pursuant to Rule
  28    ~12)~b)~~)•
Case 2:19-cv-07818-CBM-RAO Document 30 Filed 01/15/20 Page 10 of 10 Page ID #:148



    1                                   IV.      CONCLUSION
    ~~         Therefore, the Court DENIES Defendant's Pretrial Motion to Dismiss.
    3    Defendant shall serve a responsive pleading no later than January 29,2020. See
    4    Fed. R. Civ. P. 12(a)(4)("[I]f the court denies the motion [to dismiss pursuant to
    5    Fed. R. Civ. P. 12(b)]..., the responsive pleading must be served within 14 days
    6    after notice ofthe court's action.").
    7
    8          IT IS SO ORDERED.
    9
   10    DATED: January 15, 2020.                 ~           ~~            o     ~_~
                                                  CONSUELO B. MARSHALL
   11                                             UNITED STATES DISTRICT JUDGE
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   10
